DETAILED ACTION
The communication dated 4/15/2019 has been entered and fully considered.
Claims 5-6, 8-9, 12-13 and 15 have been cancelled. Claims 1-4, 7, 10-11, 14 and 16-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repetti et al. (U.S. 4,820,460), hereinafter REPETTI.
Regarding claim 1, REPETTI teaches: A variable-diameter spinning nozzle (REPETTI teaches a spinning nozzle [Col. 4, lines 20-21]), characterized in that the variable- diameter spinning nozzle comprises a center round tube (11) (REPETTI teaches a center round tube (50) [Col. 4, lines 20-21; Fig. 1]), a middle round tube (12) (REPETTI teaches a middle tube (40) [Fig. 1; Col. 4, lines 15-16]) and an external chamber (13) which are sequentially nested (REPETTI teaches an external tube (20), which Examiner is interpreting as external chamber [Fig. 1; Col. 4, lines 15-16] and REPETTI shows all tubes are sequentially nested [Fig. 1]), and a first drive mechanism (14) for driving the middle round tube (12) to move vertically upwards and downwards (REPETTI teaches the middle tube (40) moves vertically [Figs. 1-2]. REPETTI teaches a drive mechanism is fixed at one end of the piston (40)); bottoms of the center round tube (11), the middle round tube (12) and the external chamber (13) are leveled (REPETTI shows the bottoms of the tubes are leveled [Figs. 1-2]. Furthermore, it would be inherent for the tubes to all be leveled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, in view of Won et al. (KR 20160041646A), hereinafter WON.
Regarding claim 1, SASAKI teaches: A variable-diameter spinning nozzle (SASAKI teaches a variable diameter nozzle [Fig. 4; Col. 1, 14-15]), characterized in that the variable- diameter spinning nozzle comprises a center round tube (11) (SASAKI teaches a center round tube, where liquid A goes through [Fig. 4]), a middle round tube (12) (SASAKI teaches a middle round tube, where liquid B goes through [Fig. 4]) and an external chamber (13) which are sequentially nested (SASAKI teaches an external chamber and shows all are sequentially nested [Fig. 4]), and a first drive mechanism (14) for driving the middle round tube (12) to move vertically upwards and downwards; bottoms of the center round tube (11), the middle round tube (12) and the external chamber (13) are leveled (SASAKI shows all the bottoms are leveled [Fig. 4]. Furthermore, it would be inherent that the bottoms are leveled.).
SASAKI is silent as to moving the middle tube vertically upwards and downwards. In the same field of endeavor, nozzles, WON teaches the double tubular nozzle (30) is movable up and down [0095], which would inherently have a drive mechanism in order to move. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI, by  having the nozzle move vertically, as suggested by WON, in order to adjust a gap between the nozzle and bath [0095].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, and Won et al. (KR 20160041646A), hereinafter WON, as applied to claim 1 above, and further in view of Leavitt (U.S. PGPUB 2009/0035405), hereinafter LEAVITT.
Regarding claim 2, SASAKI and WON teach all of the claimed limitations as stated above, including: wherein the middle round tube (12) protrudes from the center round tube (11) and the external chamber (13) (SASAKI shows the middle tube protrudes from the center tube and the chamber [Fig. 4]), but are silent as to: said first drive mechanism (14) includes a first gearwheel (141), a second gearwheel (142) and a first motor (143); the first gearwheel (141) is disposed at a protruding portion of said middle round tube (12), the second gearwheel (142) engages with said first gearwheel and the first motor (143) drives said second gearwheel to move.
In the same field of endeavor, nozzles, LEAVITT teaches the extrusion head (18) comprises a motor (48) and a drive wheel assembly (50) which has at least two wheels [0033; Fig. 10]. LEAVITT teaches a second wheel engages with a first gearwheel and the first motor (48) and moves the second wheel [Fig. 10; 0033]. LEAVITT also teaches the motor and wheel assembly are attached to an outer area of the extruder head [Fig. 10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having the motor and drive wheel assembly, as suggested by LEAVITT, in order to move the material [0033].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, in view of Won et al. (KR 20160041646A), hereinafter WON, and Meyer et al. (U.S. PGPUB 2010/0084098), hereinafter MEYER.
Regarding claim 3, SASAKI and WON teach all of the claimed limitations as stated above, including: A processing device for hollow fiber membrane bundle (WON teaches a processing device [Fig. 1]), characterized in that it comprises the variable-diameter spinning nozzle (1) of claim 1 (The combination of SASAKI and WON teach the apparatus of claim 1), a first feeding mechanism (2) (WON teaches a first feeding mechanism (11) [0094]), a second feeding mechanism (3) (WON teaches a second feeding mechanism (12) [0094]), a collecting structure (4) (WON teaches a collecting structure (50) [0096; Fig. 1]), . . . ; the first feeding mechanism (2) is used to feed the center round tube (11), the second feeding mechanism (3) is used to feed the middle round tube (12) (WON teaches the first and second feeding mechanism are used to feed the double nozzle [0095]), the collecting structure (4) is used to collect membrane fiber obtained by spinning of said variable-diameter spinning nozzle (1) (WON teaches the coagulation tank (50) collects the material from the nozzle [0096]), . . . .
SASAKI and WON are silent as to: a cropping mechanism (5) and an automatic binding machine (6) and the cropping mechanism (5) is used to crop the membrane fiber from the collecting structure (4) into membrane fiber sections and the automatic binding machine (6) is used to bind said membrane fiber sections. In the same field of endeavor, fibers, MEYER teaches a fiber cutting system for cutting fiber bands into short pieces and the fibers are conveyed to a laying head that comprises a heating device on the layer head and binds the fibers together [0011; 0017-0018]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having a cutting mechanism and laying/binding device, as suggested by MEYER, in order to have a conventionally fabricated performs [0011] and reduce system costs and increase productivity [0152] 
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, and Won et al. (KR 20160041646A), hereinafter WON, as applied to claim 3 above, and further in view of Kukesh (U.S. 4,809,909), hereinafter KUKESH.
Regarding claim 4, SASAKI and WON teach all of the claimed limitations as stated above, including:  wherein said first feeding mechanism (2) includes an internal coagulating bath device (21) connected with said center round tube (11) (WON teaches first storage tank (11) connected to the double nozzle [0094-0095]); said first feeding mechanism (2) also includes a flow meter (22), a first pump (23) and a first valve (24) which are sequentially disposed at the connecting position between said internal coagulating bath device (20) and the center round tube (11) (WON teaches the feeding mechanism has a first pump (21) [0094] and it is positioned between the tank (11) and the double nozzle (30) [Fig. 1; 0094-0095]), but are silent as to a flow meter and a first valve. 
In the same field of endeavor, fibers, KUKESH teaches two tanks (12, 14) that are connected to a dispensing device (16) [Fig. 1; Col. 5, lines 55-57]. KUKESH teaches a pump (22, 24), flow meter (56, 57) and valve (33, 38) are connected between the tanks (12, 14) and the dispensing device (16) [Fig. 1; Col. 5, lines 55-64; Col. 6, 50-55; Col. 6, lines 62-63]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having two tanks connected to a dispensing device with pumps, flow meters, and valves, as suggested by KUKESH, in order to calibrate flow rates [Col. 6, lines 55-57; Col. 6, lines 66-68] and having a system that is less expensive and more reliably and easily operated [Col. 4, lines 45-47].
Regarding claim 7, SASAKI and WON teach all of the claimed limitations as stated above, including: wherein said second feeding mechanism (3) includes a stock spinning solution tank (31) connected with said middle round tube (12) (WON teaches first storage tank (11) connected to the double nozzle [0094-0095]); said second feeding mechanism (3) also includes a second pump (32) and a second valve (33) which are sequentially disposed at the connecting position between said stock spinning solution tank (31) and the middle round tube (12) (WON teaches the feeding mechanism has a first pump (21) [0094] and it is positioned between the tank (11) and the double nozzle (30) [Fig. 1; 0094-0095]), but are silent as to a flow meter and a first valve. 
In the same field of endeavor, fibers, KUKESH teaches two tanks (12, 14) that are connected to a dispensing device (16) [Fig. 1; Col. 5, lines 55-57]. KUKESH teaches a pump (22, 24), flow meter (56, 57) and valve (33, 38) are connected between the tanks (12, 14) and the dispensing device (16) [Fig. 1; Col. 5, lines 55-64; Col. 6, 50-55; Col. 6, lines 62-63]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having two tanks connected to a dispensing device with pumps, flow meters, and valves, as suggested by KUKESH, in order to calibrate flow rates [Col. 6, lines 55-57; Col. 6, lines 66-68] and having a system that is less expensive and more reliably and easily operated [Col. 4, lines 45-47].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, and Won et al. (KR 20160041646A), hereinafter WON, as applied to claim 3 above, and further in view of Nguyen (U.S. 5,096,585), hereinafter NGUYEN.
Regarding claim 10, SASAKI and WON teach all of the claimed limitations as stated above, including: wherein said collecting structure (4) includes an external coagulating bath device (41) (WON teaches an external coagulation tank (50) [Fig. 1; 0096]), but are silent as to: a first membrane fiber guiding wheel (42), a membrane fiber roll (43) and a second drive mechanism (44); the first membrane fiber guiding wheel (42) is disposed within said external coagulating bath device (41) and the second drive mechanism (44) drives said membrane fiber roll (43) to rotate.
In the same field of endeavor, fibers, NGUYEN teaches: a first membrane fiber guiding wheel (42) (NGUYEN teaches guide rollers (30) [Col. 11, lines 4-5; Fig. 1]), a membrane fiber roll (43) (NGUYEN teaches a pickup roll (32) [Col. 11, lines 6-7]) and a second drive mechanism (44) (NGUYEN does not explicitly teach a second drive mechanism, but there would inherently be a drive mechanism for the pickup roll (32)); the first membrane fiber guiding wheel (42) is disposed within said external coagulating bath device (41) and the second drive mechanism (44) drives said membrane fiber roll (43) to rotate (NGUYEN teaches guide rollers are disposed within the external bath (20) [Fig. 1; Col. 11, lines 5-6]. NGUYEN teaches the membrane is guided to pickup roll (32) [Col. 11, lines 5-7], which would inherently have a drive mechanism to turn the roll.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having an external bath with guide rolls and pickup roll, as suggested by NGUYEN, in order to wash the fibers/membrane [Col. 11, lines 5-7].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, and Won et al. (KR 20160041646A), hereinafter WON, as applied to claim 1 above, and further in view of Eggert et al. (U.S. 3,844,201), hereinafter EGGERT.
Regarding claim 11, SASAKI and WON teach all of the claimed limitations as stated above, but are silent as to: wherein said cropping mechanism (5) includes a groove (52), a second membrane fiber guiding wheel (53) and a first cropping mechanism (54); the groove (52) is configured on a platform (51), the second membrane fiber guiding wheel (53) is disposed on said groove (52) and the first cropping mechanism (54) is used to crop the membrane fiber.
In the same field of endeavor, fibers, EGGERT teaches a wooden plate provided with a pattern of grooves for scoring and cutting the web of fibers as shown in Fig. 2 [Col. 22, lines 7-10]. EGGERT also shows several guide rolls [Fig. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having a platform with grooves for scoring and cutting the web of fibers, as suggested by EGGERT, in order to reduce scoring labor and elimination of time and labor involved with scoring and cutting [Col. 3, lines 5-10].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 5,049,276), hereinafter SASAKI, and Won et al. (KR 20160041646A), hereinafter WON, as applied to claim 1 above, and further in view of Asanuma et al. (U.S. 5,064,496), hereinafter ASANUMA.
Regarding claim 14, SASAKI and WON teach all of the claimed limitations as stated above, but are silent as to: wherein said automatic binding machine (6) includes a membrane fiber sleeve (61) and a mechanical arm (63); the membrane fiber sleeve (61) is used to contain the membrane fiber sections and the mechanical arm (63) is used to fit binding straps (62) on both ends of the membrane fiber sections and to tie the membrane fiber sections up; said membrane fiber sleeve (61) hangs on a supporting bracket (64).
In the same field of endeavor, fibers, ASANUMA teaches forming a bundle of hollow fibers [Col. 3, lines 10-14], loading the bundle into a cylindrical case, for example, plastic case [Col. 3, lines 17-18], and potting the bundle of fibers to both ends with resin [Col. 1, lines 29-30]. ASANUMA teaches the bundle of hollow fibers (1) may be fed near the jig means (3) by holding it with a robot [Col. 4, lines 23-26]. ASANUMA teaches the ends are bond by adhesive tape [Col. 4, lines 55-58]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SASAKI and WON, by having the bundles go into a sleeve by a robot, as suggested by ASANUMA, in order to bundle the fibers with production efficiency and stability increased [Col. 2, lines 40-43].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudet et al. (U.S. 4,038,190), hereinafter BAUDET, in view of Sasaki (U.S. 5,049,276), hereinafter SASAKI, Won et al. (KR 20160041646A), hereinafter WON, and Meyer et al. (U.S. PGPUB 2010/0084098), hereinafter MEYER.
Regarding claim 16, BAUDET teaches: A processing device for hollow fiber membrane module (BAUDET teaches a device for hollow fibers [Fig. 1; Abstract]), comprising the processing device for hollow fiber membrane bundle of claim 3, a membrane module (7) for containing the membrane fiber bundle (BAUDET teaches a casing or jacket holds the fibers [Abstract; Col. 5, lines 40-44; claim 3]), a glue dispensing mechanism (8) (BAUDET teaches glue is injected by means of at least one nozzle [claim 6]) and a second cropping mechanism (9) for cropping the membrane fiber bundle (BAUDET teaches after gluing, the fibers are cut by known means [Col. 11, lines 64-66], which reads upon the claim. BAUDET also teaches the fibers are cut before [Col. 10, lines 25-28]. Furthermore, BAUDET discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a cutting mechanism, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate a cutting mechanism for the purpose of reducing cutting time. See MPEP 2144.04(VI)(C)).
BAUDET is silent as to the processing device for hollow fiber membrane bundle of claim 3. As stated above, the combination of SASAKI, WON and MEYER teach the apparatus of claim 3. It would have been obvious to one of ordinary skill in the art at time of effective filing date of the applicant’s invention to modify BAUDET, by having the device of SASAKI, WON and MEYER, in order to have a conventionally fabricated performs [MEYER: 0011] and reduce system costs and increase productivity [MEYER: 0152], and move the between the nozzle and bath [WON: 0095].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudet et al. (U.S. 4,038,190), hereinafter BAUDET, Sasaki (U.S. 5,049,276), hereinafter SASAKI, Won et al. (KR 20160041646A), hereinafter WON, and Meyer et al. (U.S. PGPUB 2010/0084098), hereinafter MEYER, as applied to claim 16 above, and further in view of Bikson et al. (U.S. 5,071,552), hereinafter BIKSON.
Regarding claim 17, BAUDET, SASAKI, WON and MEYER teach all of the claimed limitations as stated above, including sealing ends are detachable [Col. 12, lines 1-2], but are silent as to: wherein said membrane module (7) comprises a membrane module shell (71), sealing boards (72) and module sealing heads (73); the membrane module shell (71) has an upper opening and a lower opening, the sealing boards (72) are configured to be detachable from both ends of said membrane module shell (71) and the module sealing heads (73) are installed on upper and lower end surfaces of said membrane module shell (7).
In the same field of endeavor, fibers, BIKSON teaches: wherein said membrane module (7) comprises a membrane module shell (71) (BIKSON teaches a shell (25) [Col. 8, lines 9-10; Fig. 1]), sealing boards (72) (BIKSON teaches the shell is closed at both ends with one or both closures having a removable member [claim 1]) and module sealing heads (73) (BIKSON teaches a first module end seal and a second module end seal [Col. 5, lines 1-4]); the membrane module shell (71) has an upper opening and a lower opening (BIKSON teaches the shell has an upper and lower opening [Col. 4, lines 49-52; Fig. 1]), the sealing boards (72) are configured to be detachable from both ends of said membrane module shell (71) (BIKSON teaches the shell is closed at both ends with one or both closures having a removable member [claim 1]) and the module sealing heads (73) are installed on upper and lower end surfaces of said membrane module shell (7) (BIKSON teaches the first module end seal (27) and second module end seal (28) are installed on upper and lower end surfaces of the shell (25) [col. the bundle apparatus (23) is sealed  [Fig. 1; Col. 8, lines 51-55]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BAUDET, SASAKI, WON and MEYER, by having a shell, sealing boards and heads, as suggested by BIKSON, in order to have a removable easy-to-install assembly [Col. 5, lines 7-8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748